--------------------------------------------------------------------------------

Exhibit 10.1
 
PREFERRED STOCK SUBSCRIPTION AGREEMENT


 
This Preferred Stock  Subscription Agreement (this "Subscription Agreement") is
executed by the parties hereto as ofthis 20th day of December, 2010.

 
To the extent that the securities laws of the United States are applicable, the
shares of Series A Convertible Preferred Stock, par value $0,001 (the "Series A
Preferred Stock") of Clavis Technologies International Co., Ltd., a Nevada
corporation (the "Company"), subscribed to hereby have not been registered under
the Securities Act of 1933, as amended ("1933 Act") and may not be offered or
sold in the United States or to U.S. persons (as hereinafter defined) unless the
Series A Preferred Stock is/are registered under the 1933 Act, or an exemption
from the registration requirements of the 1933 Act is available. Hedging
transactions in the Series A Preferred Stock may not be conducted except in
compliance with the 1933 Act. The shares of Common Stock, par value $0,001, of
the Company (the "Common Stock") issuable upon the conversion of the Series A
Preferred Stock have not been registered under the 1933 Act and may not be
offered or sold in the United States or to U.S. persons (as hereinafter defined)
unless such shares of Common Stock are registered under the 1933 Act, or an
exemption from the registration requirements of the 1933 Act is available.

 
This Subscription Agreement has been executed by the Company, the undersigned
subscriber (the "Subscriber"), a non-U.S. person (as hereinafter defined), and
Mr. Hwan Sup Lee (the "Shareholder"), a shareholder of the Company, in
connection with the purchase of one million (1,000,000) shares of Series A
Preferred Stock of the Company (the "Preferred Shares"). The Preferred Shares
are being offered by the Company under this Subscription Agreement solely to a
non-U.S. Person in accordance with the transaction exemption afforded by
Regulation S ("Regulation S") promulgated by the United States Securities and
Exchange Commission ("SEC") under the 1933 Act (the "Offering").

 
NOW, THEREFORE, in consideration of the foregoing premises and mutual agreements
contained herein, the parties hereby agree as follows:

 
1.        Agreement to Subscribe: Purchase Price; Closing; Delivery at Closing.

 
A.           Subscription. Subject to the terms and conditions of this
Subscription Agreement, the undersigned Subscriber hereby is agreeing to
purchase the Preferred Shares.

 
B.           Form of Payment. The Subscriber is tendering herewith the sum of
US$500,000.00 for the Preferred Shares subscribed for (the "Purchase Price"), in
full payment of the Purchase Price for the Preferred Shares.
 
C.           Closing. The Company shall adopt and file with the Secretary of
State of the State of Nevada on or before the Closing (as defined below) the
Certificate of Designation (the "Certificate of Designation") in the form
annexed to this Agreement as Exhibit A. At or prior to the Closing, the Company
shall provide a copy of the Certificate of Designation certified as filed by the
Secretary of State of Nevada. The purchase and sale of the Preferred Shares
shall take place remotely via the exchange of documents and signatures, at 10
a.m. (Seoul, Korea time), on December 23, 2010 (which date shall be within ten
calendar days from the date of this Subscription Agreement), or at such other
time and place as the Company and the Subscriber mutually agree upon, in writing
(which time and place are designated as the "Closing").  The date on which the
Closing takes place is designated as the "Closing Date".

 
 
[stamp.jpg]
 
 
1

--------------------------------------------------------------------------------

 
 
 
D. Deliveries at Closing. At the Closing, subject to the conditions set forth in
Sections 4 and 5 hereof, the Company shall deliver to the Subscriber a
certificate representing the Preferred Shares being purchased by the Subscriber
at the Closing and the Subscriber shall deliver payment of the Purchase Price
therefor by wire transfer to a bank account designated by the Company. The
Secretary of the Company shall have delivered to the Subscriber at the Closing a
certificate certifying resolutions of the Board of Directors of the Company
approving this Subscription Agreement and the transactions contemplated
hereunder.


 
2.           Subscriber Representations; Access to Information; Independent
Investigation.

 
A.       Offshore Transaction.    The Subscriber represents and warrants to the
Company as follows:

 
(i) The Subscriber is not a U.S. person (whenever such term is used herein, it
shall have the meaning given in Rule 902(k) of Regulation S).

 
(ii) At the time the Subscriber executed and delivered this Subscription
Agreement, the Subscriber was outside the United States at the address set forth
immediately below. Subscriber is a limited partnership (chang-up-too-ja-jo-hap)
organized under the laws of the Republic of Korea and has its principal place of
business at 18th Fl., 63 Bldg. 60 Yoido-dong, Youngdeungpo-gu, Seoul, South
Korea.

 
(iii) The Subscriber is acquiring the Preferred Shares for its own account and
not on behalf of any U.S. person, and the sale and purchase of the Preferred
Shares and/or the Common Stock issuable upon the conversion of the Preferred
Shares have not been pre-arranged with a purchaser in the United States.

 
(iv) The Subscriber acknowledges that the purchase of the Preferred Shares
involves a high degree of risk and affirms that it can bear the economic risk of
acquiring the Preferred Shares, including the total loss of its investment.

 
(v) The Subscriber understands that the Preferred Shares are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state laws and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and undertakings of Subscriber set forth herein in order to
determine the applicability of such exemptions and the suitability of Subscriber
to acquire the Preferred Shares.

 
(vi) The Subscriber is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments and
to make an informed decision relating thereto.

 
(vii) In evaluating its investment, the Subscriber has consulted its own
investment and/or legal and/or tax advisors and has not relied on the Company or
its agents or representatives.
 
[stamp.jpg]
 
 
2

--------------------------------------------------------------------------------

 
(viii) The Subscriber is acquiring the Preferred Shares for investment purposes
and has no present intention to sell the Preferred Shares or the Common Stock
issuable upon the conversion of the Preferred Shares in the United States or to
a U.S. person or for the account or benefit of a U.S. person.

 
(ix) The Subscriber is not an underwriter of, or dealer in, the Preferred Shares
or the Common Stock issuable upon the conversion of the Preferred Shares; and
Subscriber is not participating, pursuant to a contractual agreement, in the
distribution of the Preferred Shares or the Common Stock issuable upon the
conversion of the Preferred Shares.

 
(x) The Subscriber acknowledges that the Preferred Shares are being purchased
directly from the Company. The Subscriber will not engage in any hedging
transactions that are prohibited under Regulation S under the 1933 Act.

 
(xi) The Subscriber acknowledges that the Preferred Shares cannot be converted
into shares of Common Stock during the six month period after the Closing.

 
(xii) The Subscriber understands and agrees that the Company shall insert the
following or similar legend on the Preferred Shares and on the face of the
certificates evidencing the shares of Common Stock issuable upon the conversion
of the Preferred Shares in compliance with the 1933 Act or applicable United
States state securities laws:


 
"[THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK] [THE SHARES OF COMMON
STOCK] REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE."[THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK] [THE SHARES OF
COMMON STOCK] ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION
UNDER REGULATION S PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT"). "[THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK] [THE SHARES
OF COMMON STOCK] ARE "RESTRICTED" AND MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR TO U.S. PERSONS (AS SUCH TERM IS DEFINED IN REGULATION S PROMULGATED
UNDER THE 1933 ACT) UNLESS "[THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK]
[THE SHARES OF COMMON STOCK] ARE REGISTERED UNDER THE 1933 ACT, PURSUANT TO
REGULATION S OR PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND THE SELLER WILL BE PROVIDED WITH OPINION OF
COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
SUCH EXEMPTIONS ARE AVAILABLE. FURTHER HEDGING TRANSACTIONS INVOLVING THE COMMON
SHARES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE 1933 ACT."

 
(xiii) The foregoing representations and warranties set forth in subsections (i)
through (xii) of this Section 2. A, inclusive, are true and accurate as of the
date hereof, shall be true and accurate as of the Closing Date and shall survive
thereafter without being merged with or into the closing under this Subscription
Agreement. If the Subscriber has knowledge, prior to the acceptance of this
Subscription Agreement that any such representations, warranties and covenants
shall not be true and accurate in any respect, the Subscriber, prior to such
acceptance, will give written notice of such fact specifying which
representations, warranties or warranties are not true and accurate and the
reasons therefor.
 
[stamp.jpg]

 
 
3

--------------------------------------------------------------------------------

 
 
B.           Independent Investigation; Access. The Subscriber acknowledges that
Subscriber, in making the decision to purchase the Preferred Shares subscribed
for, has relied upon independent investigations made by it and Subscriber's
representatives, if any, of the Company, and Subscriber and such
representatives, if any, have been given access and the opportunity, prior to
any sale to it, to examine all material books and records of the Company, all
material contracts and documents relating to this Offering and an opportunity to
ask questions of, and to receive answers from the Company or any person acting
on its behalf concerning the terms and conditions of this Offering. Subscriber
and its advisors, if any, have been furnished with access to all publicly
available materials relating to the business, finances and operations of the
Company and materials relating to the Offer and sale of the Preferred Shares
which have been requested. Subscriber and its advisors, if any, have received
complete and satisfactory answers to any such inquiries.
 
C.           No Government Recommendation or Approval. The Subscriber
understands that no federal or state agency has made or will make any finding or
determination relating to the fairness for public investment in the Company, or
has passed or made, or will pass on or make, any recommendation or endorsement
of the Preferred Shares.

 
D.           Entity Purchases. The Subscriber is a limited partnership
{chang-up-too-ja-jo-hap) organized under the laws of the Republic of Korea and
the person executing this Subscription Agreement on its behalf represents and
warrants that:

 
(i) He, she or it has made due inquiry to determine the truthfulness of the
representations and warranties made pursuant to this Subscription Agreement; and

 
(ii) He, she or it is duly authorized by corporate resolution to make this
investment and to enter into and execute this Subscription Agreement on behalf
of the Subscriber.

 
3.           Company Representations. The Company hereby represents and warrants
to the Subscriber that the following representations are true and complete as of
the date of the Closing and these representations and warranties shall survive
thereafter without being merged with or into the closing under this Subscription
Agreement.

 
A.           The Company and each of its subsidiaries are a corporation duly
organized, validly existing and in good standing under their jurisdiction of
organization and have all requisite corporate power and authority to carry on
its business as presently conducted and as proposed to be conducted. The Company
and each of its subsidiaries are duly qualified to transact business and are in
good standing in each jurisdiction where it conducts its business.

 
B.           The authorized capital of the Company consists, immediately prior
to the Closing, of:
 
(i)   100,000,000 shares of Common Stock, 62,375,200 shares of which are issued
and outstanding immediately prior to the Closing. All of the outstanding shares
of Common Stock have been duly authorized, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws.
The Company holds no treasury stock and no shares of Series A Preferred Stock in
its treasury; and
 
[stamp.jpg]
 
 
 
4

--------------------------------------------------------------------------------

 
(ii) 10,000,000 shares of Preferred Stock, of which 1,000,000 shares have been
designated Series A Preferred Stock, none of which are issued and outstanding
immediately prior to the Closing. The rights, privileges and preferences of the
Preferred Stock are as stated in the Certificate of Designation and as provided
by the general corporation law of the jurisdiction of the Company's
incorporation.
 
(iii) The Company has no outstanding warrants, options, securities convertible
into any capital stock of the Company or equity compensation plans.

 
(iv) The Company owns all outstanding capital stock of all of its subsidiaries.

 
C.           All corporate action required to be taken by the Company's Board of
Directors and stockholders in order to authorize the Company to enter into this
Subscription Agreement, and to issue the Preferred Shares at the Closing and the
Common Stock issuable upon conversion of the Preferred Shares, has been taken or
will be taken prior to the Closing. All action on the part of the officers of
the Company necessary for the execution and delivery of this Subscription
Agreement, the performance of all obligations of the Company under this
Subscription Agreement to be performed as of the Closing, and the issuance and
delivery of the Preferred Shares has been taken or will be taken prior to the
Closing. This Subscription Agreement, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with its terms.

 
D.           The Preferred Shares, when issued, sold and delivered in accordance
with the terms and for the consideration set forth in this Subscription
Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under this
Subscription Agreement. The Preferred Shares will be issued in compliance with
all applicable federal and state securities laws. The Common Stock issuable upon
conversion of the Preferred Shares has been duly reserved for issuance, and upon
issuance in accordance with the terms of the Certificate of Designation, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under this Subscription Agreement.
The Common Stock issuable upon conversion of the Preferred Shares will be issued
in compliance with all applicable federal and state securities laws.

 
E.           No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of the Company in
connection with the consummation of the transactions contemplated by this
Subscription Agreement, except for the filing of the Certificate of Designation,
which will have been filed as of the Closing.

 
F.           There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or currently threatened (i) against
the Company or its subsidiaries or any officer or director of the Company or its
subsidiaries or (ii) that questions the validity of this Subscription Agreement
or the right of the Company to enter into this Subscription Agreement, or to
consummate the transactions contemplated by this Subscription Agreement.
 
[stamp.jpg]

 
 
5

--------------------------------------------------------------------------------

 
 
G. No product or service marketed or sold (or proposed to be marketed or sold)
by the Company or its subsidiaries violates or will violate any license or
infringes or will infringe any intellectual property rights of any other party.
The Company and each of its subsidiaries own or possess sufficient legal rights
to all of it intellectual property without any known conflict with, or
infringement of, the rights of others.

 
H. The Company and each of its subsidiaries are not in violation or default (i)
of any provisions of their respective Certificates of Incorporation or Bylaws,
(ii) of any instrument, judgment, order, writ or decree, (iii) under any note,
indenture or mortgage, or (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which they are bound, of any provision of
federal or state statute, rule or regulation applicable to them. The execution,
delivery and performance of this Subscription Agreement and the consummation of
the transactions contemplated by this Subscription Agreement will not result in
any such violation or be in conflict with or constitute, with or without the
passage of time and giving of notice, either (i) a default under any such
provision, instrument, judgment, order, writ, decree, contract or agreement or
(ii) an event which results in the acceleration of any liabilities of the
Company or each of its subsidiaries or the creation of any lien, charge or
encumbrance upon any assets of the Company or each of its subsidiaries or the
suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company or each of its subsidiaries.
 
I.    The Company has filed its periodic financial statements with the U.S.
Securities and Exchange Commission (the "Financial Statements"). The Financial
Statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods indicated. The
Financial Statements fairly present in all material respects the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein. Except as set forth in the Financial Statements, the
Company has no material liabilities or obligations, contingent or otherwise,
other than liabilities incurred in the ordinary course of business. The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with generally accepted accounting
principles.
 
J.   The Company has made available to the Subscriber all the information
available to the Company that the Subscriber has requested for deciding whether
to acquire the Preferred Shares. No representation or warranty of the Company
contained in this Subscription Agreement and no certificate furnished or to be
furnished to the Subscriber at the Closing contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.
 
4.           Conditions to the Subscriber's Obligations at Closing. The
obligations of the Subscriber to purchase Preferred Shares at Initial Closing
are subject to the fulfillment, on or before such Closing, of each of the
following conditions, unless otherwise waived.

 
A.   The representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct as of the Closing.
 
 
[stamp.jpg]
 
6

--------------------------------------------------------------------------------

 
B.   The Company shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Subscription Agreement
that are required to be performed or complied with by the Company on or before
such Closing.
 
C.  The Company shall have filed the Certificate of Designation with the
Secretary of State of Nevada on or prior to the Closing, which shall continue to
be in full force and effect as of the Closing.
 
5. Exemption; Reliance on Representations. Subscriber understands that the
issuance of the Preferred Shares is not being registered under the 1933 Act, and
that the Company is relying on the rules governing offers and sales made outside
the United States pursuant to Regulation S. Rules 901 through 903 of Regulation
S govern this transaction, and a copy of these Rules is attached to this
Subscription Agreement.

 
6. Stock Delivery Instructions. The Preferred Shares shall be delivered to the
Subscriber at the Closing promptly following receipt of the Purchase Price by
the Company, divided into such certificates registered in such names as the
Subscriber shall direct.
 
7. Conditions to the Company's Obligation to Sell. Subscriber understands that
the Company's obligation to deliver the Preferred Shares is conditioned upon (i)
the Subscriber's representations and warranties set forth in Section 2 ofthis
Subscription Agreement are true and correct on the Closing Date and (ii) the
receipt of the Purchase Price by the Company.
 
8. Adjustment of Conversion Price of the Series A Preferred Stock.
 
A. Adjustments to Conversion Price. During the ninety (90) day period commencing
on the first anniversary of the Closing Date (the "Adjustment Period"), if the
Average Trading Price (as defined below) of the Company's Common Stock is less
than the conversion price of the Series A Preferred Stock then in effect (which
conversion price shall initially be $0.50) (the "Conversion Price"), then the
Conversion Price shall be reduced to equal the Average Trading Price. The
Conversion Price shall be so reduced only upon a written notice from the
Subscriber delivered to the Company which notice shall set forth in reasonable
detail the calculation of the Average Trading Price ("Adjustment Notice"). The
Adjustment Notice shall be delivered to the Company no later than ten (10)
business days after the Adjustment Period. Upon written confirmation to the
Subscriber of the calculation of the Conversion Price adjustment in the
Adjustment Notice, the Conversion Price shall immediately be deemed adjusted in
accordance with such Adjustment Notice as of the date of such Adjustment Notice.
The Company represents and warrants that during the Adjustment Period it shall
not take any action that would be deemed to be "market manipulation" prohibited
under Section 9(a)(2) of the Securities Exchange Act of 1934 and which had the
effect of, or was done for the purpose of, artificially increasing the Average
Trading Price. The foregoing shall not prohibit or prevent the Company from
conducting or announcing a stock buy back plan in accordance with SEC Rule
10b-18. The Subscriber represents and warrants that during the Adjustment Period
it shall not take any action that would be deemed to be "market manipulation"
prohibited under Section 9(a)(2) of the Securities Exchange Act of 1934 and
which had the effect of, or was done for the purpose of, artificially decreasing
the Average Trading Price. Additionally, the Subscriber shall not engage in any
short sales of the Company's common stock from the date hereof until the
expiration of the Adjustment Period.
 
 
[stamp.jpg]
 
 
7

--------------------------------------------------------------------------------

 
B. Average Trading Price. For purposes ofthis Subscription Agreement, the
"Average Trading Price" of the Common Stock of the Company as of a particular
date shall be determined as follows: (i) if traded on a securities exchange or
through the Nasdaq Capital Market or the Nasdaq Global Select Market ("Trading
Market"), the daily volume weighted average closing price of the Common Stock on
the Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P. (based on a trading day from 9:30 a.m.
(New York City time) to 4:00 p.m. (New York City time) ("Trading Day")) during
the Adjustment Period; (ii) if traded on the OTC Bulletin Board, the volume
weighted average closing price of the Common Stock during the Adjustment Period;
and (iii) if the Common Stock is not then quoted for trading on the OTC Bulletin
Board and if prices for the Common Stock are then reported in the "Pink Sheets"
published by Pink Sheets, LLC (or a similar organization or agency succeeding to
its functions of reporting prices), the volume weighted average closing price of
the Common Stock during the Adjustment Period.

 
9.           Option to Purchase Shares of Common Stock. Within [ten] days after
the expiration of the Adjustment Period (as defined in Section 6 above), the
Subscriber (or any designee of the Subscriber) shall have a one-time option,
exercisable in its sole discretion, to purchase up to nine million (9,000,000)
shares of the Company's Common Stock at the Discounted Purchase Price (as
defined below) (the "Purchase Option"). The Subscriber or its designee may
exercise the Purchase Option by delivering a notice of such exercise to the
Company within [ten] days after the expiration of the Adjustment Period (the
"Exercise Notice"). The Exercise Notice shall set forth (i) the number of shares
of Common Stock being purchased by the Subscriber, (ii) the calculation, in
reasonable detail, of the Discounted Purchase Price and (iii) the purchase price
to be paid. Upon the Company's receipt of the Exercise Notice, there shall be a
closing for the sale of such shares of Common Stock as provided in Section 10.B.
The Purchase Option shall expire immediately after [ten] days after the
expiration of the Adjustment Period. If the Subscriber or its designee exercises
the Purchase Option to purchase at least five million (5,000,000) shares of
Common Stock, then the Subscriber or its designee shall be entitled to appoint
one (1) member to the Company's Board of Directors.

 
A.           Discounted Purchase Price. The "Discounted Purchase Price" shall
equal the product of (i) the Average Trading Price multiplied by (ii) 0.90.

 
B.           Closing for Purchase Option. The closing for the purchase of shares
of Common Stock pursuant to the exercise of the Purchase Option shall take place
remotely via the exchange of documents and signatures at a time and date that
the Company and the Subscriber or its designee mutually agree upon, in writing.
At such closing, the Company shall deliver to the Subscriber or its designee a
certificate representing the number of shares of Common Stock set forth in the
Exercise Notice and the Subscriber shall deliver payment of the purchase price
set forth in the Exercise Notice by wire transfer to a bank account designated
by the Company.

 
C.           Shares of Common Stock are Restricted Securities. Subscriber
acknowledges and understands that the shares of Common Stock issued upon the
exercise of the Purchase Option will be restricted securities under the 1933
Act, and the certificate(s) representing such Common Stock shall bear the legend
set forth in Section 2.A(xii) hereof.


 
[stamp.jpg]
 
 
8

--------------------------------------------------------------------------------

 
10.           Entire Agreement. This Subscription Agreement constitutes the
entire agreement among the parties hereof with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous representations,
warranties, agreements and understandings in connection therewith. This
Subscription Agreement may be amended only by a writing executed
by all parties hereto.

 
11. Certification. The undersigned certifies that he has read this entire
Subscription Agreement and that every statement on his part made and set forth
herein is true and complete.

 
12. Dispute Resolution; governing law. The courts of the Republic of Korea shall
have the exclusive jurisdiction over any dispute arising out of or in connection
with this Subscription Agreement, and the Seoul Central District Court shall be
the court of the first instance to which such dispute shall be submitted. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Nevada, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.
 
13. Joint and Several Liability of the Shareholder and the Company.    The
Shareholder shall cause the Company to comply with all of the Company's
obligations hereunder and make sure that all of the Company's representations
and warranties set forth herein are true and correct. The Shareholder and the
Company shall be jointly and severally be liable for all of the Company's
obligations, representations and warranties set forth in this Agreement.


 
[Signatures appear on the next page]
 
 
 
[stamp.jpg]
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Subscription as of the date
first written above.


 
CLAVIS TECHNOLOGIES INTERNATIONAL CO., LTD.
 
 
By:    [hwan_sig.jpg]
 
Name: Hwan Sup Lee
Title: Chief Executive Officer
 
Address: #1564-1, Seojin Bldg., 3rd Floor, Seocho3-Dong, Seocho-Gu, Seoul, Korea
137-874
 
 
 
Shareholder
 
 
By:   [hwan_sig.jpg]
 
Name: Hwan Sup Lee
Address:  110-1105 Sangnokmaeul Life
1-danji Apt.
Jeongja-dong, Bundang-gu
Seongnam-si, Gyeonggi-do
Korea 463-7856
 
 
Benex Focus Limited Partnership
 
          [benex.jpg]
(seal)
By: General Partner of Benex Focus Limited Partnership
 
Benex Investment Inc.
Name: Mr. Bob Suh
Title: CEO & President
 
Address: 18™ FL, 63 Bldg.
60 Yoido-dong
Youngdeungpo-gu Seoul,
Korea 150-763
 
 
[stamp.jpg]
 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
Certificate of Designation
 
 
Attached hereto.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------



 
 